MAINE	SUPREME	JUDICIAL	COURT	                                          Reporter	of	Decisions	
Decision:	    2016 ME 160 
Docket:	      Pen-15-573	
Submitted	
  On	Briefs:	 September	29,	2016	
Decided:	     October	25,	2016	
	
Panel:	       SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	and	HUMPHREY,	JJ.	
	
	
                          MARIE	J.	(MARCHIORI)	EREMITA	
                                         	
                                        v.	
                                         	
                            CRISTIANO	A.	MARCHIORI	
	
	
GORMAN,	J.	

       [¶1]	 	 Marie	 J.	 (Marchiori)	 Eremita	 and	 Cristiano	 A.	 Marchiori	 were	

married	 in	 1990;	 they	 have	 no	 minor	 children.	 	 Eremita	 instituted	 divorce	

proceedings	 in	 the	 District	 Court	 (Bangor)	 against	 Marchiori	 in	 2012	 on	 the	

ground	of	irreconcilable	differences.		See	19-A	M.R.S.	§	902(1)(H)	(2015).		By	

judgment	 dated	 August	 14,	 2015,	 the	 court	 (Jordan,	 J.)	 divided	 the	 parties’	

assets	 and	 debts,	 awarded	 Eremita	 spousal	 support,	 denied	 her	 request	 for	

retroactive	interim	support,	and	denied	her	request	for	attorney	fees.		Eremita	

filed	 a	 single	 motion	 purporting	 to	 request	 further	 findings	 of	 fact	 and	

conclusions	of	law,	a	new	trial,	and	alteration	or	amendment	of	the	judgment.		

See	 M.R.	Civ.	 P.	 52(b),	 59(a),	 (e).	 	 She	 now	 appeals	 from	 the	 court’s	 denial	 of	

her	motion.		See	14	M.R.S.	§	1901	(2015);	M.R.	App.	P.	2(b)(3).	
2	

       [¶2]		Among	Eremita’s	contentions	is	her	argument	that	the	court	erred	

by	 denying	 the	 portion	 of	 her	 motion	 that	 requested	 further	 findings	 of	 fact	

and	 conclusions	 of	 law.	 	 We	 review	 the	 court’s	 decision	 for	 an	 abuse	 of	

discretion.		Dalton	v.	Dalton,	2014 ME 108,	¶	21,	99 A.3d 723.			

       [¶3]		Pursuant	to	M.R.	Civ.	P.	52(b),	a	party	may	seek	additional	findings	

of	 fact	 and	 conclusions	 of	 law	 by	 filing	 a	 motion	 no	 later	 than	 fourteen	 days	

after	the	entry	of	judgment.		That	motion	“must	include	the	proposed	findings	

of	 fact	 and	 conclusions	 of	 law	 requested.”	 	 M.R.	 Civ.	 P.	 52(b);	 see	 M.R.	 Civ.	 P.	

52(b)	Advisory	Note	to	2015	amend.		(“Because	it	is	important	for	the	court	to	

be	apprised	of	the	issues	the	moving	party	wishes	to	have	addressed,	the	rule	

now	 requires	 that	 .	 .	 .	 it	 is	 the	 litigant’s	 responsibility	 to	 include	 with	 the	

motion	 suggested	 findings	 that	 are	 both	 specific	 and	 supported	 by	 the	

record.”).	 	 Eremita’s	 motion	 did	 not	 include	 any	 proposed	 findings	 and	

therefore	 did	 not	 comply	 with	 the	 requirements	 of	 Rule	 52(b).	 	 With	 no	

proper	motion	for	further	findings	and	conclusions	before	it,	the	court	did	not	

err	by	denying	Eremita’s	request	for	relief.	

       [¶4]	 	 Eremita’s	 remaining	 contentions—regarding	 the	 court’s	 denial	 of	

her	 request	 for	 a	 new	 trial	 and	 for	 amendment	 of	 the	 judgment,	 division	 of	

marital	and	nonmarital	property,	calculation	of	spousal	support,	and	denial	of	
                                                                                     3	

attorney	 fees—are	 not	 persuasive	 and	 we	 do	 not	 address	 them	 further.	 	 See	

19-A	M.R.S.	§§	105(1),	951-A,	953	(2015);	M.R.	Civ.	P.	59(a),	(e);	Viola	v.	Viola,	

2015 ME 6,	 ¶¶	 7,	 9,	 11,	 109 A.3d 634;	 Madore	 v.	 Me.	 Land	 Use	 Regulation	

Comm’n,	1998 ME 178,	¶	15,	715 A.2d 157;	Larochelle	v.	Cyr,	1998 ME 52,	¶	8,	

707 A.2d 799.	

         The	entry	is:	

                            Judgment	affirmed.	
	
	    	     	      	       	       	
	
On	the	briefs:	
	
     Martha	 J.	 Harris,	 Esq.,	 Paine,	 Lynch	 &	 Harris,	 P.A.,	 Bangor,	
     for	appellant	Marie	J.	(Marchiori)	Eremita	
     	
     David	M.	Lipman,	Esq.,	and	Peter	B.	Bickerman,	Esq.,	Lipman	
     &	Katz,	P.A.,	Augusta,	for	appellee	Cristiano	A.	Marchiori	
	
	
	
Bangor	District	Court	docket	number	FM-2012-711	
FOR	CLERK	REFERENCE	ONLY